Case 1:18-cr-00201-CMA-GPG Document 229 Filed 10/09/20 USDC Colorado Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLORADO
                              JUDGE CHRISTINE M. ARGUELLO


   Criminal Action No. 18-cr-00201-CMA-GPG

   UNITED STATES OF AMERICA,

            Plaintiff,

   v.

   1. JESSICA MONARREZ, and
   2. ANDY SELTZER,

            Defendants.

   ----------------
   and
   ----------------

   Criminal Action No. 18-cr-00202-CMA-GPG

   UNITED STATES OF AMERICA,

            Plaintiff,

   v.

   1. DEAN SCHMID,
   2. ANGELA SCHMID, and
   4. ANDY SELTZER,

            Defendants.


        ORDER DENYING DEFENDANT SELTZER’S MOTION FOR RECONSIDERATION
               OF COURT ORDER ON SPEEDY TRIAL STATUTORY CLAIM



            This matter is before the Court on Defendant Andy Seltzer’s Motion for

   Reconsideration of Court Order on Speedy Trial Statutory Claim. (Doc. # 226.) For the

   following reasons, the Court denies the Motion.

                                                1
Case 1:18-cr-00201-CMA-GPG Document 229 Filed 10/09/20 USDC Colorado Page 2 of 5




                                 I.     LEGAL STANDARDS

          Litigants may raise motions for reconsideration “in criminal cases even though

   the Federal Rules of Criminal Procedure do not specifically provide for them.” United

   States v. Christy, 739 F.3d 534, 539 (10th Cir. 2014). “A motion to reconsider may be

   granted when a court has misapprehended the facts, a party’s position, or the law.” Id.

   (citing Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000)). Specific

   grounds include: “(1) an intervening change in the controlling law, (2) new evidence

   previously unavailable, and (3) the need to correct clear error or prevent manifest

   injustice.” Servants of Paraclete, 204 F.3d at 1012.

          “A motion to reconsider should not be used to revisit issues already addressed or

   advance arguments that could have been raised earlier.” Christy, 739 F.3d at 539.

   Thus, “[a] motion to reconsider is not a second chance for the losing party to make its

   strongest case or to dress up arguments that previously failed.” United States v. Huff,

   782 F.3d 1221, 1224 (10th Cir. 2015) (citation omitted).

                                       II.    ANALYSIS

          On September 9, 2020, this Court issued an Opinion and Order Adopting

   Recommendations and Denying Motions to Dismiss and to Sever (“September 9, 2020

   Order”), in which it ruled on multiple motions filed by Defendants Seltzer and Schmid.

   See generally (Doc. # 218). In relevant part, the Court denied Mr. Seltzer’s Motions to

   Dismiss for Speedy Trial Violations (Doc. ## 153, 259) after a comprehensive, nine-

   page analysis of the issues presented by the Motions to Dismiss (Doc. # 218 at 4–12).

   In the Instant Motion, Mr. Seltzer moves the Court to reconsider its decision to deny his

   Motion to Dismiss for Speedy Trial Violation (Doc. # 153) as to his statutory violation



                                                2
Case 1:18-cr-00201-CMA-GPG Document 229 Filed 10/09/20 USDC Colorado Page 3 of 5




   argument in particular. Mr. Seltzer “specifically focuses on the time period from June 5,

   2018, when co-defendant Jessica Monarrez filed her first motion to continue (Doc. No.

   40), until October 9, 2018, when the motion to continue was granted (Doc. No. 52).”

   (Doc. # 226 at 1.)

         In its September 9, 2020 Order, the Court explained that only 42 of the 70

   available days have elapsed on Mr. Seltzer’s statutory Speedy Trial clock under 18

   U.S.C. § 3161(c) and that the clock remains tolled at present. Accordingly, the Court

   concluded that no violation of the statute has occurred. The Court analyzed as follows:

         Mr. Seltzer also asserts that he has not been brought to trial within the
         time frames established by the Speedy Trial Act, 18 U.S.C. § 3161.
         Generally speaking, that statute requires that a defendant be brought to
         trial within 70 days of his initial appearance, although those time limits are
         subject to tolling for a wide array of reasons. 18 U.S.C. § 3161(c), (e), (h).

         Mr. Seltzer’s initial appearance was on April 5, 2018, but his statutory
         Speedy Trial clock did not begin running until the date the Indictment was
         unsealed, April 24, 2018. See 18 U.S.C. § 3161(c) (clock begins running
         from initial appearance or unsealing of indictment, “whichever date last
         occurs”). The clock was tolled as of June 5, 2018, the date that Ms.
         Monarrez moved to continue the trial date, 18-cr-201, #40, a request in
         which Mr. Seltzer joined (#42). See 18 U.S.C. §3161(h)(1)(D) (pendency
         of pretrial motion tolls clock). Thus, by the time of Ms. Monarrez’s motion,
         a total of 42 days elapsed on Mr. Seltzer’s Speedy Trial clock.

         Resolution of the motion to continue was apparently delayed by the
         parties’ desire to conduct more investigation before setting a new trial date
         (#47, #49), and the motion was ultimately granted on October 9, 2018
         (#52). A new trial date was set for April 1, 2019 and the Magistrate Judge
         made findings that excluded the time between “the first trial date [of July 2,
         2018, see #21] and the trial set for April 1, 2019” in furtherance of the
         ends of justice. See 18 U.S.C. § 3161(h)(7)(b). Thus, the Speedy Trial
         clock remained tolled at 42 days through April 1, 2019.

         In February 2019, Mr. Seltzer moved to continue the trial date (#66), and
         the Magistrate Judge granted that motion, continuing to trial to July 1,
         2019 and making findings excluding all time between April 1, 2019 and
         July 1, 2019 pursuant to the ends of justice. (#70). Thus, the clock
         remained tolled through July 1, 2019. On June 13, 2019, Mr. Seltzer

                                               3
Case 1:18-cr-00201-CMA-GPG Document 229 Filed 10/09/20 USDC Colorado Page 4 of 5




          again moved (#80) to continue the trial and the Magistrate Judge granted
          (#85) that motion, continuing the trial date to November 4, 2019 and again
          making findings pursuant to the ends of justice to exclude the intervening
          time from the Speedy Trial calculation.

          Accordingly, because only a total of 42 of the 70 available days have
          elapsed on Mr. Seltzer’s statutory Speedy Trial clock under 18 U.S.C. §
          3161(c), and the clock remains tolled at present, no violation of the statute
          has occurred. Thus, Mr. Seltzer’s motion to dismiss the Indictment on
          Speedy Trial grounds is denied.

   (Id. at 9–12.)

          In his Motion for Reconsideration, Mr. Seltzer fails to demonstrate that the Court

   “misapprehended the facts, a party’s position, or the law” in its September 9, 2020

   Order. See Christy, 739 F.3d at 539 (citation omitted). He argues that “the Magistrate

   Judge in charge of the case ‘took [co-defendant Jessica Monarrez’s first Motion to

   Continue (Doc. # 40)] under advisement’ on June 7, 2018, and therefore the situation

   was governed by 18 U.S.C. Sec. 3161 (h) (1) (H) . . . .” He avers that 30 days were

   excluded under the speedy trial 70-day clock as related to the Motion to Continue—from

   June 7, 2018, to July 7, 2018—when the clock began to run again. He argues that

   approximately 90 days ran on the 70-day clock because the Motion to Continue was not

   decided until October 9, 2018, and, therefore, that the indictment should be dismissed

   on statutory grounds.

          The Court rejects this argument. Mr. Seltzer joined Ms. Monarrez and the

   Government in filing a Joint Speedy Trial Act Calculation on June 11, 2018. (Doc. # 46.)

   Therein, the parties jointly calculated, with regard to Mr. Seltzer, that the period of June

   5, 2018 to July 25, 2018 was “[e]xcluded from Speedy Trial calculation due to pending

   pretrial motions. 18 U.S.C § 3161(h)(1)(D). (DKT #s 40, 42, 43, & 45)”. (Id. at 2.) On

   July 26, 2018, CJA Attorney Daniel Shaffer appeared on behalf of Mr. Seltzer at a

                                                 4
Case 1:18-cr-00201-CMA-GPG Document 229 Filed 10/09/20 USDC Colorado Page 5 of 5




   hearing before Magistrate Judge Gallagher and “[a]ll [parties] requested more time to

   consider discovery and investigate.” (Doc. # 47.) Accordingly, Judge Gallagher decided

   to not yet set a trial and Ms. Monarrez’s Motion to Continue remained pending. See

   (id.). As the Court previously found, resolution of the Motion to Continue was delayed by

   the parties’ desire to conduct more investigation before setting a new trial date. See

   (Doc. # 218 at 10) (citing Doc. ## 47, 49). Consequently, reconsideration of the Court’s

   September 9, 2020 Order is not warranted.

                                     III.   CONCLUSION

         For the foregoing reasons, Defendant Andy Seltzer’s Motion for Reconsideration

   of Court Order on Speedy Trial Statutory Claim (Doc. # 226) is DENIED.




         DATED: October 9, 2020

                                                   BY THE COURT:


                                                   _____________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge




                                               5
